Title: Notes of a Conversation with George Washington, 13 December 1792
From: Jefferson, Thomas
To: 


1792. Dec. 13. The President called on me to see the Model and drawings of some mills for sawing stone. After shewing them he in the course of subsequent conversation asked me if there were not some good manufactories of Porcelaine in Germany, that he was in want of table china and had been speaking to Mr. Shaw who was going to the East Indies to bring him a set, but he found that it would not come till he should be no longer in a situation to want it. He took occasion a second time to observe that Shaw said it would be 2. years at least before he could have the china here, before which time he said he should be  where he should not need it.—I think he asked the question about the manufactories in Germany merely to have an indirect opportunity of telling me he meant to retire, and within the limits of two years.
